Exhibit 99.1 BUILD-A-BEAR WORKSHOP, INC. 2 Effective March 14 , 2017 BUILD-A-BEAR WORKSHOP, INC. 2 Table of Contents Page 1. Establishment, Purpose of the Plan and Effect on Prior Plan. 1 2. Definitions. 1 3. Stock Subject to the Plan and Annual Award Limits. 5 4. Administration. 7 5. [Reserved.] 9 6. Options. 9 7. Stock Appreciation Rights 11 8. Other Stock-Based Awards and Cash-Based Awards. 12 9. Performance-Based Awards. 12 Nontransferability of Awards. 16 Tax Withholding. 16 Adjustments Upon Changes in Capitalization or Corporation Acquisitions. 16 Amendment and Termination. 17 Awards Previously Granted. 19 Dividends and Dividend Equivalents. 19 Effect of Termination of Service on Awards. 20 Term of Plan. 20 Severability. 20 Non-Waiver of Rights. 20 Assignment. 20 No Right To Continued Employment or Other Status. 20 Choice of Law. 21 Awards to Employees of Non-United States Subsidiaries. 21 Section 409A. 21 i BUILD-A-BEAR WORKSHOP, INC. 2 1. Establishment, Purpose of the Plan and Effect on Prior Plan. A.
